United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 14-2432
                          ___________________________

                               United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Joel Wayne Griffin

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                               Submitted: May 15, 2015
                                  Filed: July 8, 2015
                                   [Unpublished]
                                   ____________

Before WOLLMAN, SMITH, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       A jury convicted Joel Griffin of conspiracy to distribute marijuana, in violation
of 21 U.S.C. §§ 841(b)(1)(C) and 846; possession with intent to distribute marijuana,
in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(D); and possession of a firearm
in furtherance of a drug-trafficking crime, in violation of 18 U.S.C. § 924(c). Griffin
appeals, arguing that the district court1 erred in denying his motion for judgment of
acquittal on the § 924(c) count. We affirm.

       In March 2011, law enforcement agents discovered about 15.5 pounds of
marijuana in a duffel bag in a storage unit in Okoboji, Iowa, and subsequently set up
a series of controlled drug transfers. Law enforcement had the storage facility’s
owner contact John Martini, the person who was renting the storage unit, to advise
him that his payment was past due and that he could retrieve his property once his
back rent was paid. When Martini retrieved the marijuana, law enforcement stopped
his vehicle and, after interviewing him, determined that he had sublet his storage unit
to Brent Harris. Law enforcement then had Martini arrange to meet with Harris to
perform a controlled transfer of the marijuana. After being apprehended during his
retrieval of the marijuana, Harris agreed to cooperate with the investigation. Law
enforcement then attempted to set up a reverse controlled delivery of the marijuana
to a man named Robert Taylor through Harris, but Taylor informed Harris that Griffin
would retrieve the marijuana.

       Griffin met Harris in a parking lot and entered Harris’s vehicle unarmed.
Harris gave Griffin a key to the storage unit in Okoboji, where law enforcement had
returned the duffle bag containing the marijuana. After observing Griffin retrieve the
marijuana from the storage unit, law enforcement stopped and searched Griffin’s
vehicle. During the search, they found the duffle bag containing marijuana in the
trunk, as well as marijuana on the rear driver’s-side floor board of the vehicle. They
also recovered $800 in U.S. currency from the glove box, a loaded .45 caliber Taurus
Judge revolver from the door pocket on the driver’s side, and a bag containing several
types of ammunition from the floor board.



      1
      The Honorable Donald E. O’Brien, United States District Judge for the
Northern District of Iowa.

                                         -2-
       At trial, Harris testified that he, Griffin, and Taylor had conspired over the
course of several years to transport and distribute marijuana. Harris testified that he
had never carried a firearm and “never felt the need” to do so. He also testified that
he had never observed Griffin carrying a firearm while dealing with drugs. Griffin
introduced evidence that he had a permit to carry the revolver and had completed a
firearms safety course. The government offered the testimony of Agent Chris Nissen
of the Iowa Division of Narcotics Enforcement, who stated that he had been involved
in a number of drug and firearms investigations and that based on his training and
experience, firearms are commonly carried by drug traffickers to protect drugs, cash,
and their persons. In response to questioning from the defense, Nissen stated that
Griffin’s firearm could have been used for lawful purposes, such as hunting, and that
he could not name another defendant charged with possessing a firearm in violation
of 18 U.S.C. § 924(c) who possessed a valid firearms permit.

       At the conclusion of the government’s case, Griffin moved for a judgment of
acquittal on all counts, which the district court denied. On appeal, Griffin argues only
that the district court erred in denying the motion because there was insufficient
evidence to support a finding that he possessed the revolver “in furtherance” of the
drug-trafficking crime.

       We review the denial of a motion for judgment of acquittal de novo, viewing
the evidence in the light most favorable to the jury’s verdict, and we will reverse only
if no reasonable jury could have found the defendant guilty beyond a reasonable
doubt. United States v. Fetters, 698 F.3d 653, 657 (8th Cir. 2012).

      To establish that Griffin possessed the revolver in violation of § 924(c), the
government was required to prove that he possessed the revolver “in furtherance of”
a drug-trafficking crime. United States v. Robinson, 617 F.3d 984, 988 (8th Cir.
2010). To satisfy the “in furtherance of” element, “the government must present
evidence from which a reasonable [trier of fact] could find a ‘nexus’ between the

                                          -3-
defendant’s possession of the charged firearm and the drug crime, such that this
possession had the effect of ‘furthering, advancing or helping forward’ the drug
crime.” Id. (alteration in original) (quoting United States v. Sanchez-Garcia, 461 F.3d
939, 946 (8th Cir. 2006)). “Accordingly, evidence that the defendant simultaneously
possessed drugs and a firearm, standing alone, would not warrant submitting the
charge to the jury.” Sanchez-Garcia, 461 F.3d at 946. The jury could, however, infer
a nexus between the firearm and the crime when the firearm “is kept in close
proximity to the drugs, it is quickly accessible, and there is expert testimony
regarding the use of firearms in connection with drug trafficking.” Fetters, 698 F.3d
at 658 (quoting United States v. Close, 518 F.3d 617, 619 (8th Cir. 2008)).

       The government offered sufficient evidence for a reasonable jury to find the
requisite nexus between Griffin’s possession of the revolver and the drug trafficking.
Testimony established that Griffin had been trafficking marijuana for several years.
When law enforcement executed the traffic stop and searched the vehicle, a large
quantity of marijuana was present, and the .45 caliber firearm was loaded and within
reach of the driver’s seat. Also in close proximity was a bag containing ammunition
that could be used in the Taurus Judge revolver. Finally, an experienced narcotics
agent testified that, due to the inherently dangerous nature of drug trafficking, drug
dealers commonly keep handguns in close proximity to protect their drugs, their
money, or their persons. This was sufficient evidence from which a reasonable jury
could conclude beyond a reasonable doubt that there was a nexus between Griffin’s
possession of the revolver and the marijuana trafficking. Cf. United States v.
Lindsey, 507 F.3d 1146, 1148 (8th Cir. 2007) (concluding that the fact that the
firearm was discovered beneath the defendant’s seat and near the drugs, coupled with
expert testimony, supported conviction under § 924(c)).

      Griffin argues that even if the above evidence would otherwise be sufficient
to support a § 924(c) conviction, this case is unique because Griffin was unarmed
when he met with Harris to obtain the key to the storage unit, Griffin possessed a

                                         -4-
valid permit to carry firearms, and Harris testified that he had never seen Griffin
carry a firearm while drug trafficking. Although this was relevant evidence for the
jury to weigh in determining whether there was a sufficient nexus between the firearm
possession and the drug crime, none of it necessarily precluded a finding beyond a
reasonable doubt that such a nexus existed. Cf. Robinson, 617 F.3d at 988
(concluding that testimony indicating that defendant used his guns for hunting and
target practice and that defendant’s wife had never seen him carry a weapon while
dealing methamphetamine, while relevant, did not foreclose a conclusion that
defendant used the guns for drug purposes as well).

      The judgment is affirmed.
                     ______________________________




                                         -5-